Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 1 of 6

EXHIBIT B

 

Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 2 of 6

Byers & Anderson Court Reporters
253.627.6401 | production@byersanderson.com

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

HP TUNERS, LLC, a Nevada limited
liability company,

Plaintiff,
vS.
KEVIN SYKES-BONNETT and SYKED ECU
TUNING INCORPORATED, and JOHN
MARTINSON,

Defendants.

VIDEOTAPED DEPOSITION OF KEVIN E.

September 25,

NO. 3:l7-Cv-05760-BHS

SYKES-BONNETT, VOLUME 1

2018

Seattle, Washington

Byers & Anderson, Inc.

Court Reporters/Video/Videoconferencing

One Union Square 2208 North 30th Street, Suite 202
600 University St. Tacoma, WA 98403

Suite 2300 (253) 627-6401

Seattle, WA 98101 (253) 383-4884 Fax

(206) 340-1316 Scheduling@byersanderson.com
(800) 649~2034 www.byersanderson.com.

Serving WaShingtOn'S Legal Community Since 1980

 

Sykes-Bonnett, Kev/'n
September 25, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 3 of 6

Byers & Anderson Court Reporters
253.627.6401| producUonGYbyersandersorLc0n1

 

 

)O{I='lO}l’

(By Mr. Bleiman) Okay. So there are text messages
between you and Ken on your phone?

Recent.

Whatever is on there is on there, correct?

Yes.

Okay. I'm going to ask you not to delete them, and we've
asked for those, and we haven't gotten them yet, but make
sure you don't delete them.

What about the forum posts with your Various
independent contractors. Why haven't those been
provided?

MR. KENDRICK: Objection. Assumes
facts not in evidence.

THE WITNESS: I don't know.
(By Mr. Bleiman) Haye you searched for them?
No.
We ask that you produce and search for all the
communications that you've had with these people, which
have been requested, since January.

How did you start any communication -- strike that.
When did communications between you and Ken start
regarding some ownership opportunity in Syked ECU Tuning

for him or his wife?
MR. KENDRICK: Objection. Compound.

THE WITNESS: I don't remember.

 

 

Sykes-Bonnett, Ke\/in Page 63
September 25, 2078

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 4 of 6

Byers & Anderson Court Reporters
253.627.6401| producUonGYbyersandersorLcon1

 

 

O W IO P

zO{l='IOl!’lO:l='

proprietary cable for sale?
No.
What is advertised on the site, ECU Tuning website?
Syked software, and Syked handheld, and Syked tunes.
The Syked Eliminator Cable is not advertised on your
website?
No.
You have a Facebook, correct?
Correct.
And on your Facebook, you like to post, right?
Yes.
And you post pictures and you post lots of different
things?

MR. KENDRICK: Objection. Compound.
(By Mr. Bleiman) You posted the Syked Eliminator Cable
as being available for sale on the Facebook page,
correct?

MR. KENDRICK: Objection. Assumes
facts not in evidence.

THE WITNESS: Yes.
(By Mr. Bleiman) So the Syked Eliminator Cable is being
sold by you on Facebook?
Yes.
And who gets the money when you make a sale?

The company.

 

Sykes-Bonnett, Kevin Page 708

September 25, 2018

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 5 of 6

Byers & Anderson Court Reporters
253.627.6401| producdonGYbyersandersorLc0n1

 

 

lOl!’!O}>‘IO

P

IOB>'!O}!>'IO{!>'

Okay. And it goes into the company bank account?

Yes.

So how -- it doesn't go to Ken's bank account, does it?
No.

So Syked ECU Tuning is selling these cables through
Facebook?

Yes.

So how is it that you are stating here today that it's
Ken Cannata selling the cable? Explain that.

No. I said that it's Ken's cable, not Syked ECU Tuning's
cable, and it's private labeled for us.

And you think that makes sense, what you're saying?

I guess I'm not understanding what the initial question
was. We purchase the cables from Ken Cannata. It's a
private-labeled cable for us.

And you sell them as Syked ECU Tuning's Syked Eliminator
Cable?

Hence the private label.

Correct. So why does Ken have a say in who you sell to?
He doesn't.

Okay. So you could sell it to whoever you want?

Yes.

So what's your objection to providing a cable to HP
Tuners for review and analysis?

MR. KENDRICK: Objection. Calls for

 

 

Sykes-Bonnett, Ke\//'n Page 109
September 25, 2018

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-05760-BHS Document 105-2 Filed 10/05/18 Page 6 of 6

Byers & Anderson Court Reporters
253.627.6401| producdonGYbyersanderson.con1

 

 

speculation.

THE WITNESS: I'll give you guys a
cable,

(By Mr. Bleiman) Great.

MR. KENDRICK: We've already made that
available for pur -- or for inspection. Just let the
record reflect.

MR. BLEIMAN: Then please overnight it
to my office.

MR. KENDRICK: We'll make it available
for inspection. That's not -- we're not producing it.

MR. BLEIMAN: The cable is not the
software. It's never been made available for inspection.

MR. KENDRICK: No, but it says made
for proprietary information under the protective order,
which means it's AEO, so it's made available for pur --

MR. BLEIMAN: It's a cable that anyone
can buy through Facebook that he just testified about.

As long as you're prequalified and you calibrate Dodges,

correct?

THE WITNESS: Do you calibrate Dodges?
(By Mr. Bleiman) Anyone that does can -- can buy it,
correct?
Correct.

So how is that proprietary to you?

 

 

Sykes-Bonnett, Ke\/in Page 110
September 25, 2018

 

